Citation Nr: 0942942	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  99-09 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1968 to January 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision of the San Diego, California Department 
of Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in January 2007 when it was 
remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The record reflects that the Veteran was afforded a Board 
hearing in September 2006 before a Veterans Law Judge (VLJ) 
that is no longer employed by the Board. VA regulations 
provide that the VLJ who conducts a hearing must participate 
in the final determination of the claim.  38 C.F.R. § 20.707 
(2009).  Consequently, in September 2009, the Board advised 
the Veteran by letter that he had the right to appear at 
another hearing before a VLJ who will decide his appeal.  
Later that month the Veteran responded that he wanted to 
appear at another Travel Board hearing.  

Because the RO schedules Travel Board hearings, the case is 
REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
Travel Board hearing.  The case should 
then be processed in accordance with 
established appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


